Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 appears to require at least three metals, however only two are recited and their % ranges do not add up to 100%. For the purposes of examination, Claim 1 will be interpreted as if it requires at least three metals unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required. 
Regarding claim 7, Claim 7 is directed towards multiple formula using the subscript variables V, W, X, Y, and Z, however, these variables are not defined within the body of claim 7. For example, it is unclear whether W must be the same number in all compounds, or may be different in different compounds. For the purposes of examination, V, W, X, Y, and Z will be interpreted as being any number unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required. 
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirby et al (US20190062227, hereinafter referred to as Kirby).
Regarding claim 1, Kirby discloses an article comprising: a body; and a rare earth metal containing oxide coating on a surface of the body (see Kirby at the Abstract, disclosing coating systems are provided for positioning on a surface of a substrate), wherein the rare earth metal containing oxide coating comprises about 1 mol% to about 40 mol% of a first metal (see Kirby at Table 1, Compound Er0.33Al0.37In0.3HfTaO6, which Examiner notes comprises 3 mols by part of metal oxides, and a total Erbium content of 0.33/3 x 100 = 11% Erbium. Examiner notes that Er correlates with erbium which is a rare earth metal per [0031] of the instant specification) and about 5 mol% to about 40 mol% of a second metal, (see Kirby at Table 1, Compound Er0.33Al0.37In0.3HfTaO6, which Examiner notes comprises 3 mols by part of metal oxides, and a total tantalum content of 1/3 x 100 = 33.3% tantalum.) wherein the first metal is a rare earth metal (see Kirby at Table 1, Compound Er0.33Al0.37In0.3HfTaO6, which Examiner notes comprises aluminum.), and the second metal is selected from a group consisting of hafnium and tantalum (see Kirby at Table 1, Compound Er0.33Al0.37In0.3HfTaO6, which Examiner notes comprises tantalum.).
While Kirby does not explicitly disclose the rare earth metal containing oxide coating comprises a homogenous mixture of the first metal and the second metal, this is an inherent property implied by the formulation Er0.33Al0.37In0.3HfTaO6. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 3, Kirby discloses the article is a component of a processing chamber selected from a group consisting of a chamber wall, a shower head, a nozzle, a plasma generation unit, a radiofrequency electrode, an electrode housing, a diffuser and a gas line (See Kirby at [0048], disclosing the coated component ... is particularly suitable for use as a component found in high temperature environments, such as those present in gas turbine engines, for example, combustor components, turbine blades, shrouds, nozzles, heat shields, and vanes.).
Regarding claim 4, Kirby discloses the body comprises a material selected from a group consisting of aluminum, steel, silicon, copper and magnesium (see Kirby at [0042], disclosing the substrate may be formed from a ceramic matrix composite (“CMC”) material, such as a silicon based, non-oxide ceramic matrix composite.).
Regarding claim 5, Kirby discloses the first metal comprises a rare earth metal selected from a group consisting of yttrium, erbium, lanthanum, lutetium, scandium, gadolinium, samarium and dysprosium (see Kirby at Table 1, Compound Er0.33Al0.37In0.3HfTaO6, which Examiner notes comprises Er which correlates with erbium).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al (US20190062227, hereinafter referred to as Kirby).
Regarding claim 2, Kirby discloses the rare earth metal containing oxide coating has a thickness of about 5 nm to about 10 μm (see Kirby at [0041], disclosing a layer of the EBC is formed from the compound of any of Formulas 1-7, and may have a thickness of about 1 μm to about 1 mm (e.g., 1 μm to about 100 μm). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


/CAMERON K MILLER/Examiner, Art Unit 1731